Case: 1:19-cv-01741 Document #: 25-3 Filed: 03/19/19 Page 1 of 3 PageID #:530




             Exhibit D
3/18/2019       Case:Print - Pomerantz Law Firm
                       1:19-cv-01741            Announces the
                                             Document       #:Filing
                                                               25-3  of aFiled:
                                                                          Class Action against Activision
                                                                                 03/19/19       Page 2Blizzard, Inc. and Certain
                                                                                                          of 3 PageID       #:531Officers – ATVI




      Source: Pomerantz LLP

      January 18, 2019 19:41 ET


      Pomerantz Law Firm Announces the Filing of a Class Action
      against Activision Blizzard, Inc. and Certain Officers – ATVI
      NEW YORK, Jan. 18, 2019 (GLOBE NEWSWIRE) -- Pomerantz LLP announces that a class action
      lawsuit has been filed against Activision Blizzard, Inc. (“Activision Blizzard” or the “Company”)
      (NASDAQ: ATVI) and certain of its officers. The class action, filed in United States District Court, Central
      District of California, and docketed under 19-cv-00423, is on behalf of a class consisting of all persons
      other than Defendants who purchased or otherwise acquired Activision securities between August 2,
      2018 and January 10, 2019, both dates inclusive (the “Class Period”), seeking to recover damages
      caused by Defendants’ violations of the federal securities laws and to pursue remedies under Sections
      10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
      promulgated thereunder, against the Company and certain of its top officials.

      If you are a shareholder who purchased Activision Blizzard securities between August 2, 2018, and
      January 10, 2019, both dates inclusive, you have until March 19, 2019, to ask the Court to appoint you as
      Lead Plaintiff for the class. A copy of the Complaint can be obtained at www.pomerantzlaw.com. To
      discuss this action, contact Robert S. Willoughby at rswilloughby@pomlaw.com or 888.476.6529 (or
      888.4-POMLAW), toll-free, Ext. 9980. Those who inquire by e-mail are encouraged to include their
      mailing address, telephone number, and number of shares purchased.

                                                 [Click here to join this class action]

      Activision Blizzard develops and distributes content and services on video game consoles, personal
      computers (PC), and mobile devices.

      On April 29, 2010, the Company announced its entry, through its wholly-owned subsidiary Activision
      Publishing, Inc., into an agreement with Bungie, Inc. (“Bungie”), the developer of blockbuster game
      franchises including Halo, Myth, and Marathon. The agreement with Bungie gave Activision Blizzard
      exclusive rights to publish and distribute video games developed by Bungie for the next ten years.

      The partnership between Activision Blizzard and Bungie yielded the commercially successful Destiny
      franchise, a series of science fiction-themed video games. In September 2014, Activision Blizzard
      released Destiny, the first installment in the franchise, developed by Bungie. Activision Blizzard
      announced that the Company sold $500 million of Destiny into retail stores and first parties worldwide on
      the first day of its release, making the game the largest video game franchise launch in history at that
      time. Over the following two years, Bungie developed and Activision Blizzard released four expansions
      for Destiny. In September 2017, Activision Blizzard released a full sequel, Destiny 2. On September 15,
      2017, Activision Blizzard announced that Destiny 2 had “surpassed the original’s records for engagement
      and digital sales in launch week.” To date, Bungie has developed and Activision Blizzard has released
      three expansions for Destiny 2.

      The complaint alleges that throughout the Class Period, Defendants made materially false and
      misleading statements regarding the Company’s business, operational and compliance policies.
      Specifically, Defendants made false and/or misleading statements and/or failed to disclose that: (i) the
      termination of Activision Blizzard and Bungie’s partnership, giving Bungie full publishing rights and
      responsibilities for the Destiny franchise, was imminent; (ii) the termination of the two companies’
      relationship would foreseeably have a significant negative impact on Activision Blizzard’s revenues; and
      (iii) as a result, Activision Blizzard’s public statements were materially false and misleading at all relevant
      times.

      On January 10, 2019, Activision Blizzard and Bungie announced the end of their business relationship.
      That same day, in an Securities and Exchange Commission filing, Activision Blizzard stated that Bungie
https://www.globenewswire.com/news-release/2019/01/19/1702629/0/en/Pomerantz-Law-Firm-Announces-the-Filing-of-a-Class-Action-against-Activisi…     1/2
3/18/2019       Case:Print - Pomerantz Law Firm
                       1:19-cv-01741            Announces the
                                             Document       #:Filing
                                                               25-3  of aFiled:
                                                                          Class Action against Activision
                                                                                 03/19/19       Page 3Blizzard, Inc. and Certain
                                                                                                          of 3 PageID       #:532Officers – ATVI

      “would assume full publishing rights and responsibilities for the Destiny franchise. Going forward, Bungie
      will own and develop the franchise.”

      Following these announcements, the Company’s stock price fell $4.81 per share, or 9.37%, to close at
      $46.54 on January 11, 2019.

      The Pomerantz Firm, with offices in New York, Chicago, Florida, and Los Angeles, is acknowledged as
      one of the premier firms in the areas of corporate, securities, and antitrust class litigation. Founded by the
      late Abraham L. Pomerantz, known as the dean of the class action bar, the Pomerantz Firm pioneered
      the field of securities class actions. Today, more than 80 years later, the Pomerantz Firm continues in the
      tradition he established, fighting for the rights of the victims of securities fraud, breaches of fiduciary duty,
      and corporate misconduct. The Firm has recovered numerous multimillion-dollar damages awards on
      behalf of class members. See www.pomerantzlaw.com

      CONTACT:
      Robert S. Willoughby
      Pomerantz LLP
      rswilloughby@pomlaw.com




https://www.globenewswire.com/news-release/2019/01/19/1702629/0/en/Pomerantz-Law-Firm-Announces-the-Filing-of-a-Class-Action-against-Activisi…     2/2
